DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in addition to the explanation of the prior art provided in the Non-Final Rejection dated June 24, 2021, the following references are also relevant.
McNelis US Patent Application Publication 2020/0378731 also teaches a setting tool utilizing ignited gas to move a piston connected to a tool downhole. Like the references cited in the Non-Final action, McNelis fails to teach an outer sleeve forming the annulus that the piston is displaced within as argued against in the prior rejections as well. Examiner believes it would require more than merely making the piston non-integral with the outer sleeve, and therefore any modification would rely improperly on hindsight reasoning. 
Examiner would also like to add that there are also setting tools like previously cited in Owen, Sr. US Patent 7,017,672 which act upon a piston though not the upper surface as claimed, particularly in combination with the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672